Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 1 of 12               PageID 386



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )   Cr. No.: 1:19-cr-10041-JDB
                                             )
vs.                                          )   21 U.S.C. § 846 (a)(1), (b)(1)(C), (b)(2)
                                             )   18 U.S.C. § 2
BRITNEY PETWAY, N.P., and                    )
CHARLES ALSTON, M.D.,                        )
                                             )
      Defendants.                            )



            SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

At all times material to this Superseding Indictment:

                                      DEFENDANTS

      1.     Defendant BRITNEY PETWAY (“PETWAY”) was a Nurse Practitioner,

licensed by the State of Tennessee. PETWAY maintained a Drug Enforcement

Administration Registration (“DEA”) Number. PETWAY issued prescriptions for

controlled substances, including the Schedule II controlled substances of Oxycodone

and Hydrocodone, and the Schedule IV controlled substances Alprazolam and

Clonazepam, at Superior Health and Wellness Clinic LLC in Jackson, TN (“SUPERIOR

HEALTH”), outside the usual scope of professional practice and without a legitimate

medical purpose.

      2.     Defendant Dr. Charles Alston (“ALSTON”) was a licensed medical doctor

in Tennessee. ALSTON maintained a DEA Number. ALSTON was the supervising
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 2 of 12                 PageID 387



physician for PETWAY at SUPERIOR HEALTH while PETWAY issued prescriptions for

controlled substances outside the usual scope of professional practice and without a

legitimate medical purpose.


           CONTROLLED SUBSTANCE STATUTES AND CONTROLLING REGULATIONS

      3.     The Controlled Substances Act (“CSA”) governed the manufacture,

distribution, and dispensing of controlled substances in the United States. With limited

exceptions for medical professionals, the CSA made it unlawful for any person to

knowingly or intentionally manufacture, distribute, or dispense a controlled substance or

conspire to do so.

      4.     Medical practitioners, such as physicians and nurse practitioners, who

were authorized to prescribe controlled substances by the jurisdiction in which they

were licensed to practice medicine, were authorized under the CSA to prescribe, or

otherwise distribute, controlled substances, if they were registered with the Attorney

General of the United States. 21 U.S.C. § 822(b); 21 C.F.R. § 1306.03. Upon

application by the practitioner, the DEA assigned a unique registration number to each

qualifying medical practitioner including physicians and nurse practitioners.

      5.     The CSA and its implementing regulations set forth which drugs and other

substances were defined by law as “controlled substances,” and assigned those

controlled substances to one of five Schedules (Schedule I, II, III, IV, or V) depending

on their potential for abuse, likelihood of physical or psychological dependency,

accepted medical use, and accepted safety for use under medical supervision.

      6.     A controlled substance assigned to Schedule II meant that the drug had a

high potential for abuse, was highly addictive, and that the drug had a currently

                                            2
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 3 of 12              PageID 388



accepted medical use in treatment in the United States or a currently accepted medical

use with severe restrictions. Abuse of a Schedule II controlled substance could lead to

severe psychological and/or physical dependence. Pursuant to the CSA and its

implementing regulations:

                  a. Hydrocodone was classified as a Schedule II controlled substance

           after October 2014, before which time it was classified as a Schedule III

           controlled substance. It was an opioid pain medication.

                  b. Oxycodone was classified as a Schedule II controlled substance.

           Oxycodone was sold generically and under a variety of brand names,

           including OxyContin®, Roxicodone®, Endocet®, and Percacet. Oxycodone,

           an opioid pain medication, is about fifty percent stronger than Morphine.

                  c. Morphine Sulfate was classified as a Schedule II controlled

           substance.

                  d. Hydrocodone and Oxycodone were among the Schedule II opioid

           controlled substances that had the highest potential for abuse and associated

           risk of fatal overdose.

      7.      A controlled substance assigned to Schedule IV meant that the drug or

other substance had a lower potential for abuse than Schedule II drugs or other

substances, the drug or other substance had a currently accepted medical use in the

United States, and abuse of the drug or other substances may lead to limited physical

dependence or psychological dependence relative to the drugs or other substances in

the higher Schedules. Pursuant to the CSA and its implementing regulations:

                  a. Alprazolam, a benzodiazepine, was classified as a Schedule IV


                                            3
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 4 of 12               PageID 389



            controlled substance. Alprazolam, sometimes prescribed under brand name

            Xanax, was a medication used to treat anxiety.

                  b. Clonazepam, a benzodiazepine, was classified as a Schedule IV

            controlled substance. Clonazepam, sometimes prescribed under brand name

            Klonopin, was a medication used to treat anxiety and seizures.

       8.      Chapter 21 of the Code of Federal Regulations, Section 1306.04 governed

the issuance of prescriptions and provided, among other things, that a prescription for a

controlled substance “must be issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice.”

       9.      Chapter 21 of the Code of Federal Regulations, Section 1306.04, further

directed that “[a]n order purporting to be a prescription issued not in the usual course of

professional treatment . . . is not a prescription within the meaning and intent of [the

CSA] and the person knowingly filling such a purported prescription, as well as the

person issuing it, shall be subject to the penalties provided for violations of the

provisions of law relating to controlled substances.”

       10.     Chapter 0880-6 of the Rules of the Tennessee State Board of Medical

Examiners governed the supervision of nurse practitioners by physicians in Tennessee.

According to the regulations, a supervisory physician shall be responsible for ensuring

compliance with the applicable standard of care. Rules of Tenn. Bd. Of Med. Ex. 0880-

6-.02(6). Additionally, the supervising physician shall develop clinical guidelines in

collaboration with the certified nurse practitioner to include a method for documenting

consultation and referral. Id. Once every ten business days, the supervising physician

shall make a personal review of the historical, physical, and therapeutic data and shall

                                             4
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 5 of 12              PageID 390



so certify by signature on any patient within thirty days—when a controlled substance

has been prescribed. Rules of Tenn. Bd. Med. Ex. 0880-6-.02(7)(e).

       11.     It was well known that the combination of high-dose opioids and

benzodiazepines (e.g., Alprazolam) in any dose had a significant impact upon the risk of

patient intoxication and overdose. For a treating physician to prescribe this combination

of high-dose opioids and benzodiazepines for a legitimate medical purpose, the

physician needed to determine, at a minimum, that the benefits of the drugs outweighed

the risk(s) to the patient’s life.

       12.     On March 16, 2016, the Centers for Disease Control and Prevention

(“CDC”) issued CDC Guidelines for Prescribing Opioids for Chronic Pain. In that

guidance, the CDC warned that medical professionals should avoid prescribing opioids

and benzodiazepines (e.g. Xanax, Alprazolam, Lorazepam) concurrently whenever

possible because of the risk of potentially fatal overdose. Prescribing and issuing these

two medications around the same time compounds the patient’s risk of overdose and

death from the prescribed drugs, by four times. Moreover, there is a significant diversion

risk of prescribing or issuing these drugs around the same time. A benzodiazepine

serves as a “potentiator” for the opioid’s euphoric effect by increasing the “high” a user

may obtain from opioid and is therefore often sought for this non-legitimate medical

purpose.

       13.     On August 31, 2016, the U.S. Food and Drug Administration (“FDA”)

issued a “Black Box” Warning, its strongest warning, to the drug labeling of prescription

opioid pain medicines and benzodiazepines. The FDA specifically warned that

combined use of opioids and benzodiazepines depresses the central nervous system

                                            5
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 6 of 12                PageID 391



and results in serious side effects, such as slowed or difficult breathing and death. The

FDA further warned health care professionals to limit prescribing opioids with

benzodiazepines and cautioned that such medications should only be prescribed

together when alternative treatment options are inadequate.

       14.     Urine drug screens were relied upon in the pain-management industry as

a means of identifying a patient’s non-compliance with the patient’s treatment plan.

Urine drug screens were used to identify abuse of illicit and controlled substances not

prescribed to a patient, and to identify a patient’s failure to take drugs prescribed for the

patient’s treatment of pain.

       15.     Tennessee’s controlled substance monitoring program (“CSMD”) was a

means of detecting a pain management patient’s non-compliance with the patient’s

treatment plan. A CSMD report contained prescription data for all controlled substances

dispensed by pharmacies in the State of Tennessee. Pharmacies were required to

report the patient’s name, the particular controlled substance and dosage dispensed,

the quantity dispensed, the number of days supplied, the prescribing physician’s name,

the date the prescription was issued, the dispensing pharmacy’s name, the type of

payment, and the date the controlled substances were dispensed.

                                             COUNT 1

             Conspiracy to Distribute and Dispense Controlled Substances

                                      (21 U.S.C. § 846)

       16.     Paragraphs 1 through 15 of this Indictment are realleged and incorporated

by reference as if fully set forth herein.

       17.     From in or around July 2016 through in or around April 2019, in the

                                                6
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 7 of 12                 PageID 392



Western District of Tennessee, and elsewhere, the defendants, PETWAY and

ALSTON, did knowingly and intentionally combine, conspire, confederate, and agree

with each other and with others known and unknown to the Grand Jury, to violate Title

21, United States Code, Section 841(a)(1), that is, to knowingly and intentionally

unlawfully distribute and dispense, mixtures and substances containing a detectable

amount of Schedule II controlled substances, including Oxycodone and Hydrocodone,

not for a legitimate medical purpose and outside the scope of professional practice.

              All in violation of Title 21, United States Code, Sections 846.

                           Purpose of the Drug Conspiracy

      18.     It was the purpose and object of the conspiracy for Defendants to

unlawfully enrich themselves by, among other things: (a) prescribing controlled

substances without a legitimate medical purpose and outside the scope of professional

practice; (b) generating large profits from those prescriptions; and (c) diverting the

proceeds from those controlled substance prescriptions for the personal use and benefit

of Defendants and their coconspirators known and unknown to the Grand Jury.

                                  Manner and Means

      19.    The manner and means by which the defendants sought to accomplish

the purpose and object of the conspiracy included, among other things:

      20.    PETWAY would and did use her status as a licensed Nurse Practitioner,

her DEA Registration Number, and her medical practice SUPERIOR HEALTH, to

knowingly and intentionally prescribe Oxycodone, Morphine, and Hydrocodone; in

addition to various benzodiazepines, including Alprazolam and Clonazepam; and other

controlled substances, outside the course of professional practice and not for a

                                            7
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 8 of 12                PageID 393



legitimate medical purpose.

       21.       PETWAY paid ALSTON to be her supervising physician.

       22.       ALSTON gave PETWAY’s practice the appearance of legitimacy by

signing the State of Tennessee Board of Nursing’s “Advanced Practice Nurse Notice

and Formulary” form, filed with the State, and stating that he was PETWAY’s

supervising physician from on or about March 11, 2016 to at least through on or about

April of 2019.

       23.       ALSTON purported to supervise PETWAY at SUPERIOR HEALTH, and

was responsible for reviewing all of PETWAY’s patient charts for the patients who were

issued prescriptions for controlled substances. ALSTON approved PETWAY’s

prescriptions for controlled substances even though the majority were not for a

legitimate medical purpose and were outside the scope of professional practice.

       24.       PETWAY and ALSTON were required under Tennessee law to register

SUPERIOR HEALTH as a pain management clinic with the State of Tennessee, but did

not.

       25.       Under ALSTON’s supervision, PETWAY often:

                   a.   Signed blank prescriptions for purported patients and gave them to

             SUPERIOR HEALTH employees to complete as to the type of controlled

             substance and as to the patient’s name;

                   b.   Prescribed controlled substances without ever seeing or treating

             purported patients;

                   c.   Prescribed controlled substances to close friends and relatives;

                   d.   Prescribed the dangerous drug combination known as the “Holy

                                               8
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 9 of 12               PageID 394



         Trinity,” comprised of opioids (usually Oxycodone), benzodiazepines (usually

         Alprazolam), and the muscle relaxer Carisoprodol;

              e.     Prescribed     dangerous       combinations      of   opioids      and

         benzodiazepines;

              f.     Failed to monitor patients for addiction;

              g.     Failed to monitor patients for diversion of the prescribed drugs into

         the illicit drug market;

              h.     Ignored drug screens showing patients were taking illicit drugs;

              i.     Ignored drug screens showing patients were not taking the

         controlled substances prescribed them, and therefore, were likely diverting

         the drugs to other users;

              j.     Failed to corroborate patients’ reports of pain through x-rays, MRI’s,

         and other diagnostic tools;

              k.     Failed to properly examine patients;

              l.     Failed to properly diagnose patients;

              m. Failed to provide treatment plans for patients; and

              n.     Failed to recommend alternative forms, or modalities, of treatment

         for pain.

     All in violation of Title 21, United States Code, Section 846.

                                     COUNTS 2 – 6

      Unlawfully Distributing and Dispensing Controlled Substances and
                              Aiding and Abetting

                   (21 U.S.C. § 841(a)(1)(C), (b)(1)(C); 18 U.S.C. § 2)



                                             9
    Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 10 of 12              PageID 395




          26.    All previous paragraphs of this Superseding Indictment are re-alleged and

    incorporated by reference as though fully set forth herein.

          27.    During the dates specified below, in the Western District of Tennessee,

    and elsewhere Defendants BRITNEY PETWAY and CHARLES ALSTON aided and

    abetted by each other and/or others known and unknown to the Grand Jury and aiding

    and abetting each other and/or others known and unknown to the Grand Jury, did

    intentionally and knowingly distribute and dispense, and cause to be distributed and

    dispensed, outside the usual course of professional practice and not for a legitimate

    medical purpose, the controlled substances alleged in the following counts:

Count        Date Range                    Controlled Substances      “Patient”        DoB

                                            Morphine Sulfate
             April 19, 2018 to
2                                                                     KB               05/23/67
             August 14, 2018



                                              Hydrocodone

             July 21, 2016 to                        and                               11/04/91
3                                                                     JC
             April 25, 2018

                                               Oxycodone


             July 7, 2016 to                                          BD               02/05/81
4                                           Oxycodone HCL
             November 22, 2016

             July 5, 2016       to            Hydrocodone
5                                                                     CD               05/18/54
             June 18, 2018

             January 30, 2017 to                                                       05/18/54
6                                          Alprazolam (Xanax)         CD
             May 17, 2018




                                                10
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 11 of 12                 PageID 396



All in violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(C) and Title 18,

United States Code, Section 2.


                             NOTICE OF CRIMINAL FORFEITURE

                                         (21 U.S.C. § 853)

       28.       The allegations contained in Counts one through six of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 21, United States Code, Section 853.

       29.       Pursuant to Title 21, United States Code, Section 853, the United States

gives notice to defendants PETWAY and ALSTON that upon conviction of an offense in

violation of Title 21, United States Code, Section 841, the following property shall be

subject to forfeiture:

                     a. All property constituting, or derived from, any proceeds obtained,

              directly or indirectly, as the result of such offense; and


                     b. All property used, or intended to be used, in any manner or part, to

              commit, or to facilitate the commission of, the offense.

       30.       The defendants PETWAY and ALSTON are notified that upon conviction,

a money judgment may be imposed equal to the total value of the property subject to

forfeiture.




                                                 11
Case 1:19-cr-10041-JDB Document 120 Filed 11/18/19 Page 12 of 12              PageID 397




       31.    In the event that one or more conditions listed in Title 21, United States

Code, Section 853(p) exists, the United States will seek to forfeit any other property of

the defendants up to the total value of the property subject to forfeiture.

                                                  A TRUE BILL:


                                                  _______________________
                                                  FOREPERSON



DATED: ___________________


D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY


___________________________
VICTOR L. IVY
ASSISTANT UNITED STATES ATTORNEY




                                             12
